            Case 1:21-cv-00502-LGS Document 43 Filed 08/25/21 Page 1 of 2




VIA ECF                        The parties shall file a joint letter by September 3, 2021,
Hon. Lorna G. Schofield        specifying the names and roles of any witnesses to be deposed
United States District Court   and the dates for the depositions of those witnesses. So
Southern District of New York ordered.
Attn: Hon. Lorna G. Schofield, U.S.D.J.
500 Pearl Street               Dated: August 25, 2021
New York, NY 10007                     New York, New York

                   Re:      Edelman v. NYU Langone Health System, et al.
                            Case No. 1:21-cv-00502 (LGS) (GWG)_______

Dear Judge Schofield:

        The parties write jointly pursuant to the Court’s Order (Doc. No. 36) that the parties file a
letter by August 23, 2021, specifying the names and roles of any witnesses to be deposed and the
dates for the depositions of those witnesses.

        The parties respectfully indicate that, other than Plaintiff, other witnesses have not yet
been identified for depositions. As set forth in greater detail below, Plaintiff needs additional
time to identify witnesses she seeks to depose.

        The parties have diligently sought to work cooperatively and resolve any discovery
disputes which has resulted in the collective exchange of a total of 1139 pages of documents.
Pursuant to the Pilot Project Regarding Initial Discovery Protocols for Employment Cases
Alleging Adverse Action (the “Protocols”), the parties exchanged 611 pages of documents. Due
to the breadth of Plaintiff’s discovery demands, Defendants produced another 528 documents1
for a total of 753 pages of documents produced by Defendants with additional documents to be
produced this week.

        Defendants’ document production contains records concerning NYU physicians
(including, inter alia, their confidential terms of employment and compensation) who worked in
the same department and location as Plaintiff when she was employed at NYU. Certain of the
records have been redacted (with the exception of the physicians’ names, so that Plaintiff may
see for whom the records are produced) and marked “Confidential” due to their confidential
nature.

        Despite the parties’ multiple attempts to resolve one final issue concerning their proposed
Stipulated Confidentiality Order, on August 18, 2021, Defendants were constrained to file a
letter motion seeking the Court’s assistance to resolve the issue. Plaintiff’s response to
Defendants’ letter is due today. Plaintiff respectfully seeks a one (1) day extension of time to
respond to same. Pursuant to ¶ I(B)(2) of this Court’s Individual Rules and Civil Procedures,
Plaintiff submits that: (i) the original due date is August 23, 2021; (ii)-(iii) there have been no
previous requests; and (iv) Defendants consent.

1
  Defendants produced 373 pages of documents on August 16, 2021, and 155 pages of documents on August 20,
2021, in response to Plaintiff’s discovery demands. Plaintiff did not possess any additional documents, beyond
those produced pursuant to the Protocols, in response to Defendants’ discovery demands.


{Client/002528/5/02469846.DOCX;3 }
            Case 1:21-cv-00502-LGS Document 43 Filed 08/25/21 Page 2 of 2


Hon. Lorna G. Schofield
Page 2 of 2


        Once an appropriate Confidentiality Order has been entered in this action, Defendants are
prepared to re-produce the confidential NYU records to Plaintiff. Thereafter, Plaintiff will
ascertain who needs to be deposed, and the parties will endeavor to expediate the scheduling of
depositions.

        Accordingly, the parties respectfully submit that they need additional time to determine
an appropriate deposition schedule, respectfully request that this Court grant Plaintiff’s consent
letter motion for an extension of one (1) day to respond to Defendants’ letter motion, and thank
this honorable Court for its time, attention, and consideration in this case.

  Dated: Lake Success, New York                     Dated: New York, New York
         August 23, 2021                                   August 23, 2021

  MILMAN LABUDA LAW GROUP PLLC                      TARTER KRINSKY & DROGIN LLP


  By:     /s/ Emanuel Kataev, Esq.________          By: /s/ Richard L. Steer____
        Joseph M. Labuda                                Richard L. Steer
        Emanuel Kataev                                  Tara T. Carolan
        3000 Marcus Avenue, Suite 3W8                   1350 Broadway, 11th Floor
        Lake Success, NY 11042-1073                     New York, NY 10018
        (516) 328-8899                                  (212) 216-8000
        joe@mllaborlaw.com                              rsteer@tarterkrinsky.com
        emanuel@mllaborlaw.com                          tcarolan@tarterkrinsky.com
        Attorneys for Plaintiff                          Attorneys for Defendants




{Client/002528/5/02469846.DOCX;3 }
